DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on November 24, 2020 have been entered.
Claims 1, 6, 12, 15, 17, and 20 have been amended.
Claims 11 and 16 have been cancelled.
	Claims 24 and 25 have been added.

      Response to Arguments
Applicant’s arguments filed on November 24, 2020 have been considered but are moot in view of the new grounds of rejection.   
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 12, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Pub. No. US 2012/0290266), hereinafter Jain, in view of Kulmala et al. (EP 3376731B1), hereinafter Kulmala.

Claim 1. 	Jain discloses a method comprising: 
in a highly distributed system comprising a plurality of gateway nodes (Analysis systems), wherein each of 5the plurality of gateway nodes is operatively coupled to one or more sensors that provide sensor data to the corresponding gateway node (Parag. [0028] lines 7-10, Parag. [0029], and Fig. 1; (The art teaches transmitting one or more data streams based on one or more data streams received from sensors to one or more analysis systems)); 
obtaining a data flow at a given gateway node (Analysis system) from a decentralized data storage system (Aggregation nodes) upon which a plurality of data flows is stored (Parag. [0025] lines 6-10 and Parag. [0028]; (The art teaches a sensor array comprising data aggregation nodes. The art also teaches that a node stores data streams from sensors; further, the node may transmit one or more data streams based on one or more data streams received from sensors to one or more analysis systems. In addition, the art teaches that the data collected by sensors in sensor array may be stored using distributed storage resources)); 
executing the data flow at the given gateway node, wherein the data flow is executed on 10sensor data obtained by the given gateway node from the corresponding one or more sensors (Parag. [0029]; (The art teaches that the analysis system may monitor, store and analyze one or more data streams from sensor array)); and 
performing a data flow valuation operation (Analysis) at the given gateway node based on the executed data flow to generate a data flow valuation result (Parag. [0029] and Parag [0121]; (The art teaches that the analysis system (i.e., node) analyzes one or more data streams from sensor array. The art teaches that the analysis system uses a variety of analysis techniques to generate correlations and conclusions based on the data)); 
wherein the step of performing the data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result further comprises performing a data flow value spanning operation at the given gateway node (Parag. [0029], Parag. [0062], Parag [0119-0121], and Parag. [0208]; (The art teaches that the analysis system (i.e., node) analyzes one or more data streams from sensor array (i.e., the analysis is performed within the analysis system). The analysis system uses a variety of analysis techniques to generate correlations and conclusions based on the data. The art teaches that the analysis system determines the (e.g. stress factor), and the accuracy of determining stress in a person may generally be increased as the number of data sets is increased. For example, multiple data sets may be generated and analyzed, by the analysis system (i.e., node), to determine stress of a person. Note: The specification defines “value spanning” as taking into account multiple valuation measures across the data flow)); and
wherein the steps are performed by at least one processing device comprising a processor and a memory (Parag. [0119], Parag. [0394] and Fig. 16; (The art teaches a computer .  
Jain doesn’t explicitly disclose wherein the given gateway node selects the data flow to be obtained based on a data flow valuation result previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes.
However, Kulmala discloses wherein the given gateway node selects the data flow to be obtained based on a data flow valuation result previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes (Parag. [0016], Parag. [0019], Parag. [0023], Parag. [0053-0054], and Fig. 3-5; (The art teaches that the gateways provide a wide service platform such as equipment models and instances, data collection, plant analytics. The art teaches that a data flow rule defines what kind of data will be received. To control data flows to and/or from a gateway, the gateway comprises the data flow rules. The art teaches that when an incoming publication (A piece of incoming data is called a publication) is detected, it is checked, using the receiving rules and identification information in the publication (data flow); whether or not to accept the incoming publication (data flow). For example, if the incoming data (publication) indicates that it is temperature information but the gateway is for monitoring processing time, the incoming data will be declined (not accepted). Another example is that if the incoming data indicates that it is data on a specific instance, such as an instance having a name fulfilling a criteria, it is accepted. Gateways are connected to each other)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Jain to incorporate the teaching of Kulmala. This would be convenient in the implementation of a smart loT gateway framework, incorporating ontology, provides an intuitive and flexible way of querying for sensor data and ontology information for an ambient environment (Parag. [0003]). 

Claim 203. 	Jain in view of Kulmala discloses the method of claim 1,
Jain further discloses wherein the data flow value spanning operation further comprises utilizing multiple values that span the data flow to generate the data flow valuation result (Parag. [0208]; (The art teaches that the analysis system determines the (e.g. stress factor), and the accuracy of determining stress in a person may generally be increased as . 

Claim 4. 	Jain in view of Kulmala discloses the method of claim 3,
Jain further discloses wherein one or more of the multiple values utilized to generate 25the data flow valuation result are obtained from a data valuation operation performed remote from the given gateway node (Parag. [0026], Parag. [0027] lines 1-3, Parag. [0034], and Fig. 1; (The art teaches that the sensor is a remote sensor that receives a stimulus and converts it into a data stream, and it transmits multiple data stream to the analysis system)). 

Claim 12. 	Jain discloses an article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (Parag. [0394]), wherein the program code when executed by at least one processing device causes the processing device to perform steps of:  
in a highly distributed system comprising a plurality of gateway nodes (Analysis systems), wherein each of 5the plurality of gateway nodes is operatively coupled to one or more sensors that provide sensor data to the corresponding gateway node (Parag. [0028] lines 7-10, Parag. [0029], and Fig. 1; (The art teaches transmitting one or more data streams based on one or more data streams received from sensors to one or more analysis systems)); 
obtaining a data flow at a given gateway node (Analysis system) from a decentralized data storage system (Aggregation nodes) upon which a plurality of data flows is stored (Parag. [0025] lines 6-10 and Parag. [0028]; (The art teaches a sensor array comprising data aggregation nodes. The art also teaches that a node stores data streams from sensors; further, the node may transmit one or more data streams based on one or more data streams received from sensors to one or more analysis systems. In addition, the art teaches that the data collected by sensors in sensor array may be stored using distributed storage resources)); 
executing the data flow at the given gateway node, wherein the data flow is executed on 10sensor data obtained by the given gateway node from the corresponding one or more sensors (Parag. [0029]; (The art teaches that the analysis system may monitor, store and analyze one or more data streams from sensor array)); and 
performing a data flow valuation operation (Analysis) at the given gateway node based on the executed data flow to generate a data flow valuation result (Parag. [0029] and Parag [0121]; (The art teaches that the analysis system analyzes one or more data streams from sensor array. The art teaches that the analysis system uses a variety of analysis techniques to generate correlations and conclusions based on the data));
wherein performing the data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result further comprises performing a data flow value spanning operation at the given gateway node (Parag. [0029], Parag. [0062], Parag [0119-0121], and Parag. [0208]; (The art teaches that the analysis system (i.e., node) analyzes one or more data streams from sensor array (i.e., the analysis is performed within the analysis system). The analysis system uses a variety of analysis techniques to generate correlations and conclusions based on the data. The art teaches that the analysis system determines the (e.g. stress factor), and the accuracy of determining stress in a person may generally be increased as the number of data sets is increased. For example, multiple data sets may be generated and analyzed, by the analysis system (i.e., node), to determine stress of a person. Note: The specification defines “value spanning” as taking into account multiple valuation measures across the data flow)).
Jain doesn’t explicitly disclose wherein the given gateway node selects the data flow to be obtained based on a data flow valuation result previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes.
However, Kulmala discloses wherein the given gateway node selects the data flow to be obtained based on a data flow valuation result previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes (Parag. [0016], Parag. [0019], Parag. [0023], Parag. [0053-0054], and Fig. 3-5; (The art teaches that the gateways provide a wide service platform such as equipment models and instances, data collection, plant analytics. The art teaches that a data flow rule defines what kind of data will be received. To control data flows to and/or from a gateway, the gateway comprises the data flow rules. The art teaches that when an incoming publication (A piece of incoming data is called a publication) is detected, it is checked, using the receiving rules and identification information in the publication (data flow); whether or not to accept the incoming publication (data flow). For example, if the incoming data (publication) indicates that it is temperature information but the gateway is for 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Jain to incorporate the teaching of Kulmala. This would be convenient in the implementation of a smart loT gateway framework, incorporating ontology, provides an intuitive and flexible way of querying for sensor data and ontology information for an ambient environment (Parag. [0003]). 

Claim 517. 	Jain discloses an apparatus comprising at least one processing device, wherein the at least one processing device comprises a processor coupled to a memory (Parag. [0394] and Fig. 16; (The art teaches a computer system that performs one or more step of one or more methods described in the invention comprises a processor 1602 and a memory 1604)) configured to: 
in a highly distributed system comprising a plurality of gateway nodes (Analysis systems), wherein each of 5the plurality of gateway nodes is operatively coupled to one or more sensors that provide sensor data to the corresponding gateway node (Parag. [0028] lines 7-10, Parag. [0029], and Fig. 1; (The art teaches transmitting one or more data streams based on one or more data streams received from sensors to one or more analysis systems)); 
obtain a data flow at a given gateway node (Analysis system) from a decentralized data storage system (Aggregation nodes) upon which a plurality of data flows is stored (Parag. [0025] lines 6-10 and Parag. [0028]; (The art teaches a sensor array comprising data aggregation nodes. The art also teaches that a node stores data streams from sensors; further, the node may transmit one or more data streams based on one or more data streams received from sensors to one or more analysis systems. In addition, the art teaches that the data collected by sensors in sensor array may be stored using distributed storage resources)); 
execute the data flow at the given gateway node, wherein the data flow is executed on 10sensor data obtained by the given gateway node from the corresponding one or more sensors (Parag. [0029]; (The art teaches that the analysis system may monitor, store and analyze one or more data streams from sensor array)); and 
perform a data flow valuation operation (Analysis) at the given gateway node based on the executed data flow to generate a data flow valuation result (Parag. [0029] and Parag [0121]; (The art teaches that the analysis system analyzes one or more data streams from sensor array. The art teaches that the analysis system uses a variety of analysis techniques to generate correlations and conclusions based on the data));
wherein performing the data flow valuation operation at the given gateway node based on the executed data flow to generate a data flow valuation result further comprises performing a data flow value spanning operation at the given gateway node (Parag. [0029], Parag. [0062], Parag [0119-0121], and Parag. [0208]; (The art teaches that the analysis system (i.e., node) analyzes one or more data streams from sensor array (i.e., the analysis is performed within the analysis system). The analysis system uses a variety of analysis techniques to generate correlations and conclusions based on the data. The art teaches that the analysis system determines the (e.g. stress factor), and the accuracy of determining stress in a person may generally be increased as the number of data sets is increased. For example, multiple data sets may be generated and analyzed, by the analysis system (i.e., node), to determine stress of a person. Note: The specification defines “value spanning” as taking into account multiple valuation measures across the data flow)).
Jain doesn’t explicitly disclose wherein the given gateway node selects the data flow to be obtained based on a data flow valuation result previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes.
However, Kulmala discloses wherein the given gateway node selects the data flow to be obtained based on a data flow valuation result previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes (Parag. [0016], Parag. [0019], Parag. [0023], Parag. [0053-0054], and Fig. 3-5; (The art teaches that the gateways provide a wide service platform such as equipment models and instances, data collection, plant analytics. The art teaches that a data flow rule defines what kind of data will be received. To control data flows to and/or from a gateway, the gateway comprises the data flow rules. The art teaches that when an incoming publication (A piece of incoming data is called a publication) is detected, it is checked, using the receiving rules and identification information in the publication (data flow); whether or not to accept the incoming publication (data flow). For example, if the incoming data (publication) indicates that it is temperature information but the gateway is for 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Jain to incorporate the teaching of Kulmala. This would be convenient in the implementation of a smart loT gateway framework, incorporating ontology, provides an intuitive and flexible way of querying for sensor data and ontology information for an ambient environment (Parag. [0003]).

Claim 21. 	Jain in view of Kulmala discloses the method of claim 1,
		Jain further discloses including at least two of the given gateway nodes (Parag. [0026]; (The art teaches that a sensor array transmits one or more data streams to one or more analysis systems (i.e., nodes))).  

		Claim 22. 	Jain in view of Kulmala discloses the article of claim 12, 
		Jain further discloses including at least two of the given gateway nodes (Parag. [0026]; (The art teaches that a sensor array transmits one or more data streams to one or more analysis systems (i.e., nodes))). 

		Claim 23. 	Jain in view of Kulmala discloses the apparatus of claim 17, 
		Jain further discloses including at least two of the given gateway nodes (Parag. [0026]; (The art teaches that a sensor array transmits one or more data streams to one or more analysis systems (i.e., nodes))).  

Claims 5, 6, 8, 10, 14, 15, 19, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Pub. No. US 2012/0290266), hereinafter Jain, in view of Kulmala et al. (EP 3376731B1), hereinafter Kulmala, and in view of Shadmon et al. (Pub. No. US 2019/0158594), hereinafter Shadmon.



Claim 5. 	Jain in view of Kulmala discloses the method of claim 1,
The combination doesn’t explicitly disclose wherein the step of obtaining a data flow at a given gateway node from a decentralized data storage system upon which a plurality of data flows is stored further 21113042.01comprises the given gateway node discovering the data flow to be obtained based on data flow- identifying metadata stored in a distributed ledger system, wherein the distributed ledger system maintains respective data flow-identifying metadata for each of the plurality of data flows stored in the decentralized data storage system.
However Shadmon discloses wherein the step of obtaining a data flow at a given gateway node (Client) from a decentralized data storage system (Distributed servers) upon which a plurality of data flows is stored further 21113042.01comprises the given gateway node discovering the data flow to be obtained based on data flow- identifying metadata (Information) stored in a distributed ledger system (Distributed ledger), wherein the distributed ledger system maintains respective data flow-identifying metadata for each of the plurality of data flows stored in the decentralized data storage system (Parag. [0049] lines 8-11, Parag. [0429] and Fig. 9; (The art teaches receiving a data request from a client and extracting identifying information of the requested data. The art also teaches obtaining location information of the requested data indicating which of the distributed servers is storing the requested data by comparing the identifying information to information obtained using distributed ledger. The art also teaches that the distributed ledger stores information of transfers of data to the distributed servers)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Shadmon. This would be convenient in a data management platform within the context of IoT, for collecting, storing, processing, querying, and analyzing data generated from smart meters to enable many types of applications and services the leverage the data for many purposes such as control, monitoring, analysis, predictive maintenance and analytics (Parag. [0007]).

Claim 6. 	Jain in view of Kulmala and Shadmon disclose the method of claim 5, 
Jain doesn’t explicitly disclose wherein the given gateway node selects the data flow to be obtained based on relevance after reviewing at least a portion of the respective data flow-identifying metadata maintained by the distributed ledger system.  
wherein the given gateway node selects the data flow to be obtained based on relevance after reviewing at least a portion of the respective data flow-identifying metadata maintained by the distributed ledger system (Parag. [0429]; (The art teaches obtaining location information of the requested data indicating which of the distributed servers is storing the requested data by comparing the identifying information to information obtained using a distributed ledger)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Jain to incorporate the teaching of Shadmon. This would be convenient in a data management platform within the context of IoT, for collecting, storing, processing, querying, and analyzing data generated from smart meters to enable many types of applications and services the leverage the data for many purposes such as control, monitoring, analysis, predictive maintenance and analytics (Parag. [0007]).

Claim 8. 	Jain in view of Kulmala and Shadmon disclose the method of claim 5,
Jain doesn’t explicitly disclose wherein the data flow-identifying metadata for a given data flow 15comprises a content address-based identifier for the given data flow useable to obtain the data flow from the decentralized data storage system.
However, Shadmon discloses wherein the data flow-identifying metadata (Information in the ledger) for a given data flow 15comprises a content address-based identifier for the given data flow useable to obtain the data flow from the decentralized data storage system (Distributed severs) (Parag. [0049] lines 8-13; (The art teaches that ledger, which store information of transfers of the data to the distributed servers, identifies the location of the information of transfers of the data to the distributed severs)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Jain to incorporate the teaching of Shadmon. This would be convenient in a data management platform within the context of IoT, for collecting, storing, processing, querying, and analyzing data generated from smart meters to enable many types of applications and services the leverage the data for many purposes such as control, monitoring, analysis, predictive maintenance and analytics (Parag. [0007]).


Claim 10. 	Jain in view of Kulmala and Shadmon disclose the method of claim 5,
Jain further discloses the method further comprises the given gateway node recording one or more events of obtaining, executing, and performing the valuation operation on the distributed ledger system (Parag. [0029]; (The art teaches that the analysis system stores one or more data streams from sensor array)).  

Claim 14 is taught by Jain in view of Kulmala and Shadmon as described for claims 5.

Claim 15 is taught by Jain in view of Kulmala and Shadmon as described for claims 6.

Claim 19 is taught by Jain in view of Kulmala and Shadmon as described for claims 5. 

Claim 20. 	Jain in view of Kulmala and Shadmon disclose the apparatus of claim 17, 
Jain doesn’t explicitly disclose the given gateway node selecting the data flow to be obtained based on one or more of:  24113042.01relevance after reviewing at least a portion of the respective data flow-identifying metadata maintained by the distributed ledger system; and value previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes.
However, Shadmon discloses the given gateway node selecting the data flow to be obtained based on one or more of:  
24113042.01relevance after reviewing at least a portion of the respective data flow-identifying metadata maintained by the distributed ledger system; and value previously attributed to the data flow by one or more other gateway nodes in the plurality of gateway nodes (Parag. [0429]; (The art teaches obtaining location information of the requested data indicating which of the distributed servers is storing the requested data by comparing the identifying information to information obtained using a distributed ledger)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Jain to incorporate the teaching of Shadmon. This would be convenient in a data management platform within the context of IoT, for collecting, storing, processing, querying, and analyzing data generated from smart meters to enable many 

Claim 24. 	Jain in view of Kulmala and Shadmon the article of claim 14, 
Jain in view of Kulmala doesn’t explicitly disclose wherein the data flow-identifying metadata for a given data flow comprises a content address-based identifier for the given data flow useable to obtain the data flow from the decentralized data storage system.
		However, Shadmon discloses wherein the data flow-identifying metadata for a given data flow comprises a content address-based identifier for the given data flow useable to obtain the data flow from the decentralized data storage system (Parag. [0429]; (The art teaches receiving a data request from a client at the server and extracting identifying information of requested data from the data request, using the server. Also, obtaining location information of the requested data indicating which of the distributed servers is storing the requested data by comparing the identifying information to information obtained using a distributed ledger)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Jain in view of Kulmala to incorporate the teaching of Shadmon. This would be convenient in a data management platform within the context of IoT, for collecting, storing, processing, querying, and analyzing data generated from smart meters to enable many types of applications and services the leverage the data for many purposes such as control, monitoring, analysis, predictive maintenance and analytics (Parag. [0007]).  

Claim 25 is taught by Jain in view of Kulmala and Shadmon as described for claims 24.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Pub. No. US 2012/0290266), hereinafter Jain, in view of Kulmala et al. (EP 3376731B1), hereinafter Kulmala, in view of Shadmon et al. (Pub. No. US 2019/0158594), hereinafter Shadmon; further in view of Pandit et al. (Patent. No. US 9,734,195), hereinafter Pandit.



Claim 107. 	Jain in view of Kulmala and Shadmon disclose the method of claim 5,
The combination doesn’t explicitly disclose wherein the data flow-identifying metadata for a given data flow comprises one or more of: a data flow name; a data flow author identifier; a data flow creation date; and a digital signature of a data flow author.  
However, Pandit discloses wherein the data flow-identifying metadata for a given data flow comprises one or more of: a data flow name; a data flow author identifier; a data flow creation date; and a digital signature of a data flow author (Column 5 lines 2-8; (The art teaches that metadata can include metadata that an application uses to describe the data item (e.g. creation date)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Pandit. This would be convenient in automating the organization of data for data governance purposes (Column 1 lines 5-7).

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Pub. No. US 2012/0290266), hereinafter Jain; in view of Kulmala et al. (EP 3376731B1), hereinafter Kulmala; in view of Shadmon et al. (Pub. No. US 2019/0158594), hereinafter Shadmon; further in view of Carroll et al. (Pub. No. US 2011/0295865), hereinafter Carroll.

Claim 9. 	Jain in view of Kulmala and Shadmon disclose the method of claim 5,
The combination doesn’t explicitly disclose wherein the data flow-identifying metadata for a given data flow comprises information describing one or more of inputs, intermediate results, and outputs 20associated with the given data flow.  
However, Carroll discloses wherein the data flow-identifying metadata for a given data flow comprises information describing one or more of inputs, intermediate results, and outputs 20associated with the given data flow (Parag. [0008] and Parag. [0043]; (The art teaches that metadata includes actual types (Description) of the data received from input source. The art also teaches that each type is corresponding to a respective input data associated with the dataflow)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of 





























Conclusion 
	The art of Kakadia et al. (Pub. No. US 2015/0003335) has been cited under PTO-892; however, it’s not being relied upon in this rejection. Kakadia et al. disclose transmitting data flows via particular connection points accessible via one or more access points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442